Exhibit 10.2

 

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

GP STRATEGIES CORPORATION

 

and

 

SAGARD CAPITAL PARTNERS, L.P.

 

 

Dated as of December 30, 2009

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.      DEFINITIONS

1

 

 

 

2.      REGISTRATION

3

 

 

 

(A)

MANDATORY REGISTRATION

3

(B)

INELIGIBILITY FOR FORM S-3

4

(C)

SUFFICIENT NUMBER OF SHARES REGISTERED

4

(D)

UNDERWRITTEN OFFERING

4

(E)

PLAN OF DISTRIBUTION

6

(F)

LEGAL COUNSEL

6

 

 

 

3.      RELATED OBLIGATIONS

6

 

 

 

4.      OBLIGATIONS OF THE INVESTORS

11

 

 

 

5.      SUSPENSION OF REGISTRATION RIGHTS

12

 

 

 

(A)

SUSPENSION NOTICES

12

(B)

HOLDBACK PERIODS

13

(C)

DELAY PAYMENTS

14

 

 

 

6.      EXPENSES OF REGISTRATION

15

 

 

 

7.      INDEMNIFICATION

15

 

 

 

(A)

OBLIGATIONS OF THE COMPANY TO INDEMNIFY

15

(B)

OBLIGATIONS OF THE INVESTORS TO INDEMNIFY

16

(C)

PROCEDURE

17

(D)

CONTRIBUTION

18

(E)

OTHER AGREEMENTS

18

(F)

PAYMENTS

18

(G)

SURVIVAL

18

 

 

 

8.      REPORTS UNDER THE EXCHANGE ACT

19

 

 

 

9.      MISCELLANEOUS

19

 

 

 

(A)

OTHER REGISTRATION RIGHTS

19

(B)

GENERAL PIGGYBACK RIGHTS OF THE INVESTORS

19

(C)

ASSIGNMENT OF REGISTRATION RIGHTS

20

(D)

SUCCESSORS AND ASSIGNS; THIRD PARTY BENEFICIARIES

20

(E)

SEVERABILITY

20

(F)

DESCRIPTIVE HEADINGS

21

(G)

NOTICES

21

(H)

GOVERNING LAW

22

(I)

AMENDMENTS AND WAIVERS

23

(J)

SPECIFIC PERFORMANCE

23

 

i

--------------------------------------------------------------------------------


 

(K)

DELAYS OR OMISSIONS

23

(L)

FINAL AGREEMENT

23

(M)

EXECUTION

23

(N)

CONSENTS

23

(O)

CONSTRUCTION

23

(P)

TERMINATION OF AGREEMENT

23

 

 

 

Exhibit A  -    Plan of Distribution

Exhibit B  -    Notice of Registration and Selling Securityholder Questionnaire

Exhibit C  -    Notice of Transfer

 

ii

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 30, 2009,
is by and among GP Strategies Corporation, a Delaware corporation (the
“Company”), and the undersigned Purchaser (the “Purchaser”).

 

RECITALS

 

In connection with, and pursuant to, that certain Securities Purchase Agreement
by and among the parties hereto of even date herewith (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to the
Purchaser at the Closing 2,857,143 shares (the “Purchased Shares”) of Common
Stock, par value $0.01 per share (the “Common Stock”), of the Company. 
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

 

To induce the Purchaser to execute, deliver and perform the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Securities
Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors (as
defined below) hereby agree as follows:

 

1.                                       DEFINITIONS.  In addition to the
capitalized terms elsewhere defined herein, the following terms, when used
herein, shall have the following meanings, unless the context otherwise
requires:

 

“Agreement” has the meaning set forth in the preface above.

 

“Assignment Period” has the meaning set forth in Section 5(c).

 

“Black Out Period” has the meaning set forth in Section 5(a)(i)(B).

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in New York, New York
generally are authorized or required by law or other governmental actions to
close.

 

“Claims” has the meaning set forth in Section 7(a).

 

“Common Stock” has the meaning set forth in the recitals above.

 

“Company” has the meaning set forth in the preface above.

 

“Effective Date” means the date a Registration Statement is declared or becomes
effective under the Securities Act.

 

--------------------------------------------------------------------------------


 

“Effectiveness Deadline” has the meaning set forth in Section 2(a).

 

“Exchange Act” has the meaning set forth in Section 3(b).

 

“Filing Deadline” has the meaning set forth in Section 2(a).

 

“Holdback Period” has the meaning set forth in Section 5(b).

 

“Investor Representative” means Sagard Capital Partners, L.P.

 

“Investors” means (i) the Purchaser, (ii) any transferee or assignee thereof to
whom the Purchaser or an Investor assigns its rights under this Agreement and
who agrees to become bound by the provisions of this Agreement in accordance
with Section 9(c), and (iii) any transferee or assignee thereof to whom a
transferee or assignee assigns its rights under this Agreement and who agrees to
become bound by the provisions of this Agreement in accordance with
Section 9(c).

 

“Legal Counsel” has the meaning set forth in Section 2(f).

 

“Liquidated Damages” has the meaning set forth in Section 5(c).

 

“Notice and Questionnaire” means the selling securityholder questionnaire
attached to the Notice of Registration and Selling Securityholder Questionnaire
attached as Exhibit B hereto.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, other entity, an unincorporated
organization and a governmental or any department or agency thereof.

 

“Purchased Shares” has the meaning set forth in the recitals above.

 

“Purchaser” has the meaning set forth in the preface above.

 

“Records” has the meaning set forth in Section 3(q)(ii).

 

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements in compliance with the
Securities Act and pursuant to Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous or delayed
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
Registration Statement(s) by the SEC.

 

“Registrable Securities” means (i) all Purchased Shares, (ii) all shares of
Common Stock issued pursuant to Section 4(l) of the Securities Purchase
Agreement (including shares of Common Stock issuable upon exercise, conversion
or exchange of securities issued pursuant to such Section 4(l)) and (iii) any
shares of capital stock issued or issuable with respect to the Purchased Shares
or any of the shares described in clause (ii), in either case as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise; provided, however, that Registrable Securities shall not include any
such shares (A) which have been disposed of pursuant to an effective
registration statement under the Securities Act, (B) which

 

2

--------------------------------------------------------------------------------


 

have been sold or otherwise transferred in a transaction in which the rights
under the provisions of this Agreement have not been assigned, (C) which have
been sold under Rule 144 or (D) which are owned by an Investor with respect to
which this Agreement has terminated pursuant to Section 9(p) hereof.

 

“Registrable Securities Purchase Price” means, with respect to any Registrable
Security, the purchase price actually paid by Sagard Capital Partners, L.P. for
such Registrable Security (or, if such Registrable Security was acquired upon
exercise or conversion of other equity securities, the exercise price or
conversion price thereof), in all cases subject to adjustment for any stock
split, dividend, spin-off or combination, or any reclassification,
recapitalization, merger, consolidation, exchange or other similar
reorganization or business combination.

 

“Registration Default” has the meaning set forth in Section 5(c).

 

“Registration Period” has the meaning set forth in Section 3(a).

 

“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering the
Registrable Securities.

 

“Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.

 

“Scheduled Earnings Blackouts” has the meaning set forth in Section 5(a)(i)(B).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” has the meaning set forth in the recitals above.

 

“Securities Purchase Agreement” has the meaning set forth in the recitals above.

 

“Subsequent Registration Rights” has the meaning set forth in Section 9(a)(ii).

 

“Suspension Notice” has the meaning set forth in Section 5(a)(i).

 

“Underwritten Offering” means an offering registered under the Securities Act in
which securities of the Company are sold to an underwriter or underwriters for
reoffering to the public.

 


2.                                       REGISTRATION.


 

(a)                                  Mandatory Registration.  The Company shall
prepare and file with the SEC a Registration Statement on Form S-3 covering the
resale of all of the Registrable Securities. The Company shall file the
Registration Statement no later than ninety (90) days prior to the first
anniversary of the Closing.  Such deadline is referred to herein as the “Filing
Deadline.”  If Form S-3 is unavailable for such a registration, the Company
shall use such other form as is available for such a registration, subject to
the provisions of Section 2(b).  The Registration Statement prepared pursuant
hereto shall register for resale at least that number of shares of Common Stock
equal to the aggregate number of Registrable Securities issued and outstanding
as of the trading day immediately preceding the date the Registration Statement
is initially filed with the SEC, subject to adjustment as provided in
Section 2(d).  The Company shall use its reasonable best

 

3

--------------------------------------------------------------------------------


 

efforts to have the Registration Statement declared effective by the SEC no
later than the first anniversary of the Closing (the “Effectiveness Deadline”).

 

(b)                                 Ineligibility for Form S-3.  If Form S-3 is
not available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the Investor
Representative and (ii) undertake to register the Registrable Securities on
Form S-3 as soon as such form is available, provided that the Company shall
maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the SEC.

 

(c)                                  Sufficient Number of Shares Registered.  If
the number of shares available under the Registration Statement filed pursuant
to Section 2(a) is, or becomes, insufficient to cover all of the Registrable
Securities required to be covered by the Registration Statement, the Company
shall amend the Registration Statement, or file a new Registration Statement (on
the short form available therefor, if applicable), or both, so as to cover at
least 100% of the aggregate number of the Registrable Securities required to be
registered hereunder as of the trading day immediately preceding the date of the
filing of such amendment or new Registration Statement, in each case, as soon as
practicable, but in any event not later than fifteen (15) days after the
necessity therefor arises.  The Company shall use its reasonable best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof.  For all purposes of this
Agreement, such additional Registration Statement shall be deemed to be the
Registration Statement required to be filed by the Company pursuant to
Section 2(a) of this Agreement, and the Company and the Investors shall have the
same rights and obligations with respect to such additional Registration
Statement as they shall have with respect to the initial Registration Statement
required to be filed by the Company pursuant to Section 2(a).

 

(d)                                 Underwritten Offering.  If, at any time and
from time to time, the Investor Representative wishes to effect an Underwritten
Offering of any Registrable Securities:

 

(I)                                     THE INVESTOR REPRESENTATIVE SHALL HAVE
THE RIGHT TO SELECT THE MANAGING/BOOK-RUNNING UNDERWRITER(S), IF ANY, FOR THE
REGISTRABLE SECURITIES TO BE REGISTERED PURSUANT TO SECTION 2(A), SUBJECT TO THE
COMPANY’S WRITTEN APPROVAL OF SUCH MANAGING/BOOK-RUNNING UNDERWRITER(S), SUCH
WRITTEN APPROVAL NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED;

 

(II)                                  IF A REPRESENTATIVE OF THE
MANAGING/BOOK-RUNNING UNDERWRITER(S) ADVISES THE INVESTORS AND THE COMPANY IN
WRITING THAT MARKETING FACTORS REQUIRE A LIMITATION OF THE NUMBER OF SECURITIES
TO BE UNDERWRITTEN (INCLUDING REGISTRABLE SECURITIES) BECAUSE THE NUMBER OF
SECURITIES TO BE UNDERWRITTEN IS LIKELY TO HAVE AN ADVERSE EFFECT ON THE PRICE,
TIMING OR THE DISTRIBUTION OF SECURITIES TO BE OFFERED, THEN THE NUMBER OF
SECURITIES THAT MAY BE INCLUDED IN THE UNDERWRITING SHALL BE ALLOCATED, FIRST,
TO THE INVESTORS, ALLOCATED AMONG THE INVESTORS ON A PRO RATA BASIS BASED ON THE
TOTAL NUMBER OF REGISTRABLE SECURITIES HELD BY THE INVESTORS AND SECOND, ONLY IF
THE INVESTORS ARE ABLE TO HAVE ALL OF THE REGISTRABLE SECURITIES INCLUDED THAT
THEY SEEK TO HAVE INCLUDED, TO THE COMPANY AND OTHER HOLDERS OF REGISTRATION
RIGHTS TO THE EXTENT THEY ARE PARTICIPATING IN SUCH OFFERING.  FOR THE AVOIDANCE
OF DOUBT, ANY REGISTRABLE SECURITIES OR OTHER

 

4

--------------------------------------------------------------------------------


 

SECURITIES EXCLUDED OR WITHDRAWN FROM SUCH UNDERWRITING SHALL CONTINUE TO BE
COVERED BY THE SHELF REGISTRATION STATEMENT;

 

(III)          IF THERE IS, AT SUCH TIME, AN EFFECTIVE SHELF REGISTRATION
STATEMENT IN RESPECT OF THE REGISTRABLE SECURITIES, THE COMPANY SHALL PROMPTLY
AMEND OR SUPPLEMENT THE SHELF REGISTRATION STATEMENT IF AND AS MAY BE NECESSARY
IN ORDER TO ENABLE SUCH REGISTRABLE SECURITIES TO BE DISTRIBUTED PURSUANT TO AN
UNDERWRITTEN OFFERING, BUT IN ANY EVENT NO LATER THAN THIRTY (30) DAYS AFTER THE
REQUEST FROM THE INVESTOR REPRESENTATIVE, AND SHALL USE ITS REASONABLE BEST
EFFORTS TO CAUSE SUCH AMENDMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE AFTER
SUCH FILING, BUT IN ANY EVENT NO LATER THAN NINETY (90) DAYS AFTER THE REQUEST
FROM THE INVESTOR REPRESENTATIVE;

 

(IV)                              IF THERE IS, AT SUCH TIME, NO EFFECTIVE SHELF
REGISTRATION STATEMENT IN EFFECT IN RESPECT OF THE REGISTRABLE SECURITIES, THE
COMPANY SHALL:

 

(A)                              CAUSE TO BE PREPARED AND TO FILE A REGISTRATION
STATEMENT AS PROMPTLY AS REASONABLY PRACTICABLE AFTER THE REQUEST FROM THE
INVESTOR REPRESENTATIVE, BUT IN ANY EVENT NO LATER THAN THIRTY (30) DAYS
THEREAFTER;

 

(B)                                USE REASONABLE BEST EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE AFTER FILING,
BUT IN ANY EVENT NO LATER THAN NINETY (90) DAYS AFTER THE REQUEST FROM THE
INVESTOR REPRESENTATIVE;

 

(C)                                USE REASONABLE BEST EFFORTS TO MAINTAIN IN
EFFECT, SUPPLEMENT AND AMEND, IF NECESSARY, THE REGISTRATION STATEMENT, AS
REQUIRED BY THE INSTRUCTIONS APPLICABLE TO SUCH REGISTRATION FORM OR BY THE
SECURITIES ACT FOR THE PERIOD REQUIRED TO CONSUMMATE THE UNDERWRITTEN OFFERING;

 

(D)                               FURNISH, UPON REQUEST, TO THE HOLDERS OF THE
REGISTRABLE SECURITIES TO WHICH THE REGISTRATION STATEMENT RELATES COPIES OF ANY
SUPPLEMENT OR AMENDMENT TO SUCH REGISTRATION STATEMENT PRIOR TO SUCH SUPPLEMENT
OR AMENDMENT BEING USED AND/OR FILED WITH THE SEC; AND

 

(E)                                 PAY ALL REGISTRATION EXPENSES IN CONNECTION
WITH THE REGISTRATION STATEMENT, WHETHER OR NOT IT BECOMES EFFECTIVE, AND
WHETHER ALL, SOME OR NONE OF THE REGISTRABLE SECURITIES TO WHICH IT RELATES ARE
SOLD PURSUANT TO IT.

 

The Investor Representative shall not be entitled to require more than one
(1) Underwritten Offering in any 12-month period (counting only those
Underwritten Offerings which have been consummated (i.e., the registration
statement for the underwriting has been declared effective and the securities
registered thereunder have actually been sold) in any such 12-month period). 
Furthermore, notwithstanding the foregoing, nothing in this Section 2(d) shall
obligate the Company to file a Registration Statement prior to the Filing
Deadline or to cause a Registration Statement for an Underwritten Offering to
become effective prior to the Effective Date.

 

Notwithstanding anything contained herein to the contrary, no Investor may
participate in any Underwritten Offering pursuant to a registration hereunder
unless that Investor (i) agrees to sell its Registrable Securities on the basis
provided in any underwriting arrangements approved

 

5

--------------------------------------------------------------------------------


 

by the Investor Representative and (ii) completes and executes all
questionnaires (including customary signed questionnaires for due diligence
purposes in connection with any filing with the Financial Industry Regulatory
Authority, Inc.), powers of attorney, indemnities (but only in the same manner
and to the same extent as set forth in Section 7(b)), underwriting agreements
and other documents reasonably required under the terms of such underwriting
arrangements.

 

(e)                                  Plan of Distribution.  The intended method
or methods of disposition and/or sale (Plan of Distribution) of the Registrable
Securities contained in the Registration Statement to be filed hereunder shall
be in the form attached hereto as Exhibit A, with only such modifications and
changes as expressly agreed by the Company and the Investor Representative.

 

(f)                                    Legal Counsel.  Subject to Section 6
hereof, the Investor Representative shall have the right to select one legal
counsel in connection with any offering pursuant to this Section 2 (“Legal
Counsel”), which shall be Finn Dixon & Herling LLP or such other counsel as
hereafter designated by the Investor Representative.  The Company shall
reasonably cooperate with Legal Counsel in performing the Company’s obligations
under this Agreement.

 

3.                                       RELATED OBLIGATIONS.  At such time as
the Company is obligated to file a Registration Statement with the SEC pursuant
to Section 2 or Section 3(p), the Company will use its reasonable best efforts
to effect the registration of the Registrable Securities covered by such
Registration Statement in accordance with the intended method of disposition
thereof and the Company shall have the following additional obligations:

 


(A)                                  THE COMPANY SHALL USE ITS REASONABLE BEST
EFFORTS TO KEEP THE REGISTRATION STATEMENT EFFECTIVE PURSUANT TO RULE 415 AT ALL
TIMES FROM THE EFFECTIVE DATE UNTIL THE DATE ON WHICH THE INVESTORS SHALL HAVE
SOLD ALL THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT (THE
“REGISTRATION PERIOD”), WHICH REGISTRATION STATEMENT (INCLUDING ANY AMENDMENTS
OR SUPPLEMENTS THERETO AND PROSPECTUSES CONTAINED THEREIN), AT THE TIME IT IS
FIRST FILED WITH THE SEC, AT THE TIME IT IS ORDERED EFFECTIVE BY THE SEC AND AT
ALL TIMES DURING WHICH IT IS REQUIRED TO BE EFFECTIVE HEREUNDER (AND EACH SUCH
AMENDMENT AND SUPPLEMENT AT THE TIME IT IS FILED WITH THE SEC AND AT ALL TIMES
DURING WHICH IT IS AVAILABLE FOR USE IN CONNECTION WITH THE OFFER AND SALE OF
THE REGISTRABLE SECURITIES) SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN, OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH
THEY WERE MADE, NOT MISLEADING.  IF THE REGISTRATION STATEMENT IS NO LONGER
EFFECTIVE DURING THE REGISTRATION PERIOD, THE COMPANY SHALL USE ITS REASONABLE
BEST EFFORTS TO CAUSE A NEW REGISTRATION STATEMENT TO BECOME EFFECTIVE PURSUANT
TO SECTION 2 OR SECTION 3(P) AS PROMPTLY AS PRACTICABLE.


 


(B)                                 THE COMPANY SHALL PREPARE AND FILE WITH THE
SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A
REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT, WHICH PROSPECTUS IS TO BE FILED PURSUANT TO RULE 424
PROMULGATED UNDER THE SECURITIES ACT, AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE AT ALL TIMES DURING THE REGISTRATION PERIOD,
AND, DURING SUCH PERIOD, COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH
RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES OF THE COMPANY COVERED
BY SUCH REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE
SECURITIES SHALL HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHODS
OF DISPOSITION BY THE SELLER OR SELLERS THEREOF AS SET FORTH IN SUCH
REGISTRATION STATEMENT.  IN THE CASE

 

6

--------------------------------------------------------------------------------


 


OF AMENDMENTS AND SUPPLEMENTS TO A REGISTRATION STATEMENT WHICH ARE REQUIRED TO
BE FILED PURSUANT TO THIS AGREEMENT (INCLUDING PURSUANT TO THIS SECTION 3(B)) BY
REASON OF THE COMPANY FILING A REPORT ON FORM 10-K, FORM 10-Q OR FORM 8-K OR ANY
ANALOGOUS REPORT UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”), THE COMPANY SHALL HAVE INCORPORATED SUCH REPORT BY REFERENCE
INTO THE REGISTRATION STATEMENT, IF APPLICABLE, OR SHALL FILE SUCH AMENDMENTS OR
SUPPLEMENTS WITH THE SEC ON THE SAME DAY ON WHICH THE EXCHANGE ACT REPORT IS
FILED WHICH CREATED THE REQUIREMENT FOR THE COMPANY TO AMEND OR SUPPLEMENT THE
REGISTRATION STATEMENT.


 


(C)                                  THE COMPANY SHALL PERMIT LEGAL COUNSEL TO
REVIEW AND COMMENT UPON (I) ANY REGISTRATION STATEMENT PRIOR TO ITS FILING WITH
THE SEC AND (II) ALL OTHER REGISTRATION STATEMENTS AND ALL AMENDMENTS AND
SUPPLEMENTS TO ALL REGISTRATION STATEMENTS (EXCEPT FOR ANNUAL REPORTS ON
FORM 10-K, QUARTERLY REPORTS ON FORM 10-Q AND CURRENT REPORTS ON FORM 8-K AND
ANY SIMILAR OR SUCCESSOR REPORTS) PRIOR TO THEIR FILING WITH THE SEC.  THE
COMPANY SHALL NOT SUBMIT A REQUEST FOR ACCELERATION OF THE EFFECTIVENESS OF A
REGISTRATION STATEMENT OR ANY AMENDMENT OR SUPPLEMENT THERETO WITHOUT THE PRIOR
APPROVAL OF LEGAL COUNSEL, WHICH CONSENT SHALL NOT BE WITHHELD UNLESS LEGAL
COUNSEL HAS REASONABLE OBJECTIONS TO DISCLOSURES IN THE REGISTRATION STATEMENT
RELATING TO THE INVESTORS.  THE COMPANY SHALL FURNISH TO LEGAL COUNSEL, WITHOUT
CHARGE, (I) ANY CORRESPONDENCE FROM THE SEC OR THE STAFF OF THE SEC TO THE
COMPANY OR ITS REPRESENTATIVES RELATING TO ANY REGISTRATION STATEMENT,
(II) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH THE SEC, ONE COPY OF ANY
REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL
STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE AND
ALL EXHIBITS AND (III) UPON THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT, ONE
COPY OF THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL
AMENDMENTS AND SUPPLEMENTS THERETO.


 


(D)                                 THE COMPANY SHALL FURNISH, WITHOUT CHARGE,
TO EACH INVESTOR SELLING REGISTRABLE SECURITIES AND EACH UNDERWRITER, IF ANY,
SUCH NUMBER OF COPIES OF SUCH REGISTRATION STATEMENT, EACH AMENDMENT AND
SUPPLEMENT THERETO (IN EACH CASE INCLUDING ALL EXHIBITS), THE PROSPECTUS
INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS
AND ANY SUMMARY PROSPECTUS) AND ANY OTHER PROSPECTUS FILED UNDER RULE 424 UNDER
THE SECURITIES ACT, AND EACH FREE WRITING PROSPECTUS UTILIZED IN CONNECTION
THEREWITH, IN EACH CASE, IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES
ACT, AND OTHER DOCUMENTS, AS SUCH INVESTOR OR UNDERWRITER MAY REASONABLY REQUEST
IN ORDER TO FACILITATE THE PUBLIC SALE OR OTHER DISPOSITION OF THE REGISTRABLE
SECURITIES OWNED BY SUCH INVESTOR.


 


(E)                                  THE COMPANY SHALL USE ITS REASONABLE BEST
EFFORTS TO CAUSE SUCH REGISTRABLE SECURITIES TO BE REGISTERED WITH OR APPROVED
BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE NECESSARY TO
CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES PURSUANT TO A
REGISTRATION STATEMENT; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO (I) QUALIFY TO DO
BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY
BUT FOR THIS SECTION 3(E), (II) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH
JURISDICTION, OR (III) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH
JURISDICTION.


 


(F)                                    THE COMPANY SHALL NOTIFY LEGAL COUNSEL
AND EACH INVESTOR IN WRITING OF THE HAPPENING OF ANY EVENT, AS PROMPTLY AS
PRACTICABLE AFTER BECOMING AWARE OF SUCH EVENT, AS A RESULT OF WHICH THE
PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT, AS THEN IN EFFECT, INCLUDES AN

 

7

--------------------------------------------------------------------------------


 


UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING (PROVIDED
THAT IN NO EVENT SHALL SUCH NOTICE CONTAIN ANY MATERIAL, NONPUBLIC INFORMATION),
AND PROMPTLY PREPARE A SUPPLEMENT OR AMENDMENT TO SUCH REGISTRATION STATEMENT TO
CORRECT SUCH UNTRUE STATEMENT OR OMISSION, AND DELIVER SUCH NUMBER OF COPIES OF
SUCH SUPPLEMENT OR AMENDMENT TO LEGAL COUNSEL AND EACH INVESTOR AS LEGAL COUNSEL
OR SUCH INVESTOR MAY REASONABLY REQUEST.  THE COMPANY SHALL ALSO PROMPTLY NOTIFY
LEGAL COUNSEL AND EACH INVESTOR IN WRITING (I) WHEN A PROSPECTUS OR ANY
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND WHEN A
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT HAS BECOME EFFECTIVE
(NOTIFICATION OF SUCH EFFECTIVENESS SHALL BE DELIVERED TO LEGAL COUNSEL AND EACH
INVESTOR BY EMAIL ON THE SAME DAY OF SUCH EFFECTIVENESS AND BY OVERNIGHT
DELIVERY), (II) OF ANY REQUEST BY THE SEC FOR AMENDMENTS OR SUPPLEMENTS TO A
REGISTRATION STATEMENT OR RELATED PROSPECTUS OR RELATED INFORMATION, AND
(III) OF THE COMPANY’S REASONABLE DETERMINATION THAT A POST-EFFECTIVE AMENDMENT
TO A REGISTRATION STATEMENT WOULD BE APPROPRIATE.


 


(G)           THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO PREVENT THE
ISSUANCE OF ANY STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF A
REGISTRATION STATEMENT, OR THE SUSPENSION OF THE QUALIFICATION OF ANY OF THE
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION AND, IF SUCH AN ORDER OR
SUSPENSION IS ISSUED, TO OBTAIN THE WITHDRAWAL OF SUCH ORDER OR SUSPENSION
PROMPTLY AND TO NOTIFY LEGAL COUNSEL AND EACH INVESTOR WHO HOLDS REGISTRABLE
SECURITIES BEING SOLD OF THE ISSUANCE OF SUCH ORDER AND THE RESOLUTION THEREOF
OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREAT OF ANY PROCEEDING
FOR SUCH PURPOSE.


 


(H)           THE COMPANY SHALL COOPERATE WITH THE INVESTORS WHO HOLD
REGISTRABLE SECURITIES BEING OFFERED AND FACILITATE THE TIMELY PREPARATION AND
DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE LEGEND) REPRESENTING THE
REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO A REGISTRATION STATEMENT AND
ENABLE SUCH CERTIFICATES TO BE IN SUCH DENOMINATIONS OR AMOUNTS, AS THE CASE MAY
BE, AS THE INVESTORS MAY REASONABLY REQUEST AND REGISTERED IN SUCH NAMES AS THE
INVESTORS MAY REQUEST.


 


(I)            THE COMPANY SHALL APPOINT (IF ONE HAS NOT ALREADY BEEN APPOINTED)
AND MAINTAIN A TRANSFER AGENT AND REGISTRAR FOR ITS COMMON STOCK NOT LATER THAN
THE EFFECTIVE DATE.  THE COMPANY SHALL USE REASONABLE BEST EFFORTS TO PROCURE
THE COOPERATION OF THE COMPANY’S TRANSFER AGENT IN SETTLING ANY OFFERING OR SALE
OF REGISTRABLE SECURITIES, INCLUDING WITH RESPECT TO THE TRANSFER OF PHYSICAL
STOCK CERTIFICATES INTO BOOK-ENTRY FORM IN ACCORDANCE WITH ANY PROCEDURES
REASONABLY REQUESTED BY ANY INVESTOR.


 


(J)            THE COMPANY SHALL OTHERWISE USE ITS REASONABLE BEST EFFORTS TO
COMPLY (AND CONTINUE TO COMPLY) WITH ALL APPLICABLE RULES AND REGULATIONS OF THE
SEC (INCLUDING, WITHOUT LIMITATION, MAINTAINING DISCLOSURE CONTROLS AND
PROCEDURES (AS DEFINED IN EXCHANGE ACT RULE 13A-15(E)) AND INTERNAL CONTROL OVER
FINANCIAL REPORTING (AS DEFINED IN EXCHANGE ACT RULE 13A-15(F)) IN ACCORDANCE
WITH THE EXCHANGE ACT);


 


(K)           WITHIN ONE (1) BUSINESS DAY AFTER A REGISTRATION STATEMENT WHICH
COVERS REGISTRABLE SECURITIES IS ORDERED EFFECTIVE BY THE SEC, THE COMPANY SHALL
DELIVER OR SHALL CAUSE LEGAL COUNSEL FOR THE COMPANY TO DELIVER TO THE COMPANY’S
TRANSFER AGENT CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS BEEN DECLARED
EFFECTIVE BY THE SEC.

 

8

--------------------------------------------------------------------------------


 


(L)            THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO TAKE ALL
OTHER ACTIONS REASONABLY NECESSARY TO EXPEDITE AND FACILITATE DISPOSITION BY
INVESTORS OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT.


 


(M)          IN THE EVENT OF ANY UNDERWRITTEN PUBLIC OFFERING (AT THE ELECTION
OF THE INVESTORS, AS DESCRIBED IN SECTION 2), THE COMPANY SHALL:


 

(I)            ENTER INTO SUCH CUSTOMARY AGREEMENTS, INCLUDING A CUSTOMARY
UNDERWRITING AGREEMENT, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY, WHICH MAY INCLUDE INDEMNIFICATION PROVISIONS IN
FAVOR OF UNDERWRITERS AND OTHER PERSONS IN ADDITION TO, OR IN SUBSTITUTION FOR
THE PROVISIONS HEREOF, AND SHALL USE REASONABLE BEST EFFORTS TO TAKE SUCH OTHER
ACTIONS AS THE INVESTORS OR THE UNDERWRITERS MAY REASONABLY REQUEST IN ORDER TO
EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES;

 

(II)           OBTAIN ONE OR MORE COMFORT LETTERS, DATED SUCH DATE OR DATES AS
ARE CUSTOMARY FOR THE COMPANY IN THE CONTEXT OF AN UNDERWRITTEN OFFERING BY THE
COMPANY, ADDRESSED TO ANY UNDERWRITERS OF THE UNDERWRITTEN OFFERING, SIGNED BY
THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS, IN FORM AND COVERING SUCH MATTERS
OF THE TYPE CUSTOMARILY COVERED BY COMFORT LETTERS DELIVERED BY THE COMPANY IN
CONNECTION WITH UNDERWRITTEN COMPANY OFFERINGS AS THE LEAD UNDERWRITERS MAY
REASONABLY REQUEST;

 

(III)          MAKE AVAILABLE FOR INSPECTION BY THE INVESTORS, BY ANY
UNDERWRITER PARTICIPATING IN ANY DISPOSITION TO BE EFFECTED PURSUANT TO AN
UNDERWRITTEN OFFERING AND BY ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY
THE INVESTORS OR ANY SUCH UNDERWRITER, ALL PERTINENT FINANCIAL AND OTHER
RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY, AND CAUSE
ALL OF THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION
REASONABLY REQUESTED BY THE INVESTORS OR ANY SUCH UNDERWRITER, ATTORNEY,
ACCOUNTANT OR AGENT IN CONNECTION WITH SUCH UNDERWRITTEN OFFERING;

 

(IV)          IF REASONABLY REQUESTED BY THE MANAGING UNDERWRITER OR AGENT OR
THE INVESTORS, PROMPTLY INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT SUCH INFORMATION AS THE MANAGING UNDERWRITER OR AGENT OR THE INVESTORS
REASONABLY REQUEST TO BE INCLUDED THEREIN, INCLUDING, WITH RESPECT TO THE NUMBER
OF REGISTRABLE SECURITIES BEING SOLD BY THE INVESTORS TO SUCH UNDERWRITER OR
AGENT, THE PURCHASE PRICE BEING PAID THEREFOR BY SUCH UNDERWRITER OR AGENT AND
WITH RESPECT TO ANY OTHER TERMS OF THE UNDERWRITTEN OFFERING AND MAKE ALL
REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AS
SOON AS REASONABLY PRACTICABLE AFTER BEING NOTIFIED OF THE MATTERS INCORPORATED
IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT;

 

(V)           OBTAIN FOR DELIVERY TO THE UNDERWRITER OR AGENT AN OPINION OR
OPINIONS FROM COUNSEL FOR THE COMPANY IN CUSTOMARY FORM, SUBSTANCE AND SCOPE
REASONABLY SATISFACTORY TO SUCH UNDERWRITERS OR AGENTS AND THEIR COUNSEL; AND

 

(VI)          USE ITS COMMERCIALLY REASONABLE EFFORTS TO MAKE AVAILABLE THE
EXECUTIVE OFFICERS OF THE COMPANY TO PARTICIPATE WITH THE INVESTORS AND/OR ANY
UNDERWRITERS IN ANY CUSTOMARY “ROAD SHOWS” OR OTHER SELLING EFFORTS THAT MAY BE
REASONABLY REQUESTED BY THE INVESTORS, ON THE ONE HAND, OR MANAGING
UNDERWRITERS, ON THE OTHER HAND, IN CONNECTION WITH AN

 

9

--------------------------------------------------------------------------------


 

UNDERWRITTEN OFFERING; PROVIDED, THAT, AFTER THE COMPANY HAS CONSUMMATED TWO
(2) UNDERWRITTEN OFFERINGS REQUESTED BY THE INVESTOR PURSUANT TO THIS AGREEMENT,
THIS CLAUSE (VI) SHALL ONLY APPLY TO THOSE UNDERWRITTEN OFFERINGS THAT, BASED ON
THE GOOD FAITH DETERMINATION OF THE INVESTORS IN CONSULTATION WITH THE MANAGING
UNDERWRITER, ARE EXPECTED TO RESULT IN GROSS PROCEEDS OF AT LEAST $10.0 MILLION.

 


(N)           THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO SECURE THE
LISTING OF ALL OF THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT UPON EACH NATIONAL SECURITIES EXCHANGE AND AUTOMATED QUOTATION SYSTEM,
IF ANY, UPON WHICH SHARES OF COMMON STOCK SHALL BE SO LISTED AND SHALL MAINTAIN,
SO LONG AS ANY OTHER SHARES OF COMMON STOCK SHALL BE SO LISTED, SUCH LISTING OF
SUCH REGISTRABLE SECURITIES.


 


(O)           DURING THE PERIOD THAT THE COMPANY IS REQUIRED TO MAINTAIN
EFFECTIVENESS OF THE REGISTRATION STATEMENT PURSUANT TO SECTION 3(A), THE
COMPANY SHALL NOT BID FOR OR PURCHASE ANY COMMON STOCK OR ANY RIGHT TO PURCHASE
COMMON STOCK OR ATTEMPT TO INDUCE ANY PERSON TO PURCHASE ANY SUCH SECURITY OR
RIGHT IF SUCH BID, PURCHASE OR ATTEMPT WOULD IN ANY WAY LIMIT THE RIGHT OF THE
INVESTORS TO SELL REGISTRABLE SECURITIES BY REASON OF THE LIMITATIONS SET FORTH
IN REGULATION M UNDER THE EXCHANGE ACT.


 


(P)           IF A REGISTRATION STATEMENT COVERING THE REGISTRABLE SECURITIES
WILL TERMINATE BY ITS TERMS, THE COMPANY SHALL, AS FAR IN ADVANCE AS IS
PRACTICABLE, REFILE (OR FILE AND HAVE DECLARED EFFECTIVE) A NEW REGISTRATION
STATEMENT AND USE ITS REASONABLE BEST EFFORTS TO MINIMIZE AND GAP BETWEEN THE
TWO REGISTRATION STATEMENTS.


 


(Q)           TO THE EXTENT THAT ANY OF THE INVESTORS IS DEEMED TO BE AN
UNDERWRITER OF REGISTRABLE SECURITIES PURSUANT TO ANY SEC COMMENTS OR POLICIES,
THE COMPANY AGREES THAT:

 

(I)            THE INDEMNIFICATION AND CONTRIBUTION PROVISIONS CONTAINED IN
SECTION 7 SHALL BE APPLICABLE TO THE BENEFIT OF THE INVESTORS IN THEIR ROLE AS
DEEMED UNDERWRITER IN ADDITION TO THEIR CAPACITY AS HOLDERS OF REGISTRABLE
SECURITIES;

 

(II)           THE INVESTORS SHALL BE ENTITLED TO CONDUCT THE DUE DILIGENCE
WHICH THEY WOULD NORMALLY CONDUCT IN CONNECTION WITH AN OFFERING OF SECURITIES
REGISTERED UNDER THE SECURITIES ACT, INCLUDING WITHOUT LIMITATION RECEIPT OF
CUSTOMARY OPINIONS AND COMFORT LETTERS; PROVIDED, HOWEVER, THAT EACH INVESTOR
SHALL AGREE TO HOLD IN STRICT CONFIDENCE AND SHALL NOT MAKE ANY DISCLOSURE OR
USE OF ANY RECORD OR OTHER INFORMATION (“RECORDS”) WHICH THE COMPANY DETERMINES
IN GOOD FAITH TO BE CONFIDENTIAL, AND OF WHICH DETERMINATION THE INVESTORS ARE
SO NOTIFIED, UNLESS (A) THE DISCLOSURE OF SUCH RECORDS IS REQUIRED BY LAW OR
(B) THE INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT;

 

(III)          THE COMPANY SHALL OBTAIN OPINIONS OF COUNSEL TO THE COMPANY
(WHICH COUNSEL AND OPINIONS (IN FORM, SCOPE AND SUBSTANCE) SHALL BE REASONABLY
SATISFACTORY TO THE INVESTOR REPRESENTATIVE) IN CUSTOMARY FORM ADDRESSED TO THE
INVESTORS, COVERING SUCH MATTERS AS ARE CUSTOMARILY COVERED IN OPINIONS
REQUESTED IN UNDERWRITTEN OFFERINGS AND DATED AS OF THE DATE SUCH OPINION IS
CUSTOMARILY DATED;

 

10

--------------------------------------------------------------------------------


 

(IV)          THE COMPANY SHALL OBTAIN “COMFORT LETTERS” AND UPDATES THEREOF
FROM THE INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY (AND, IF NECESSARY, ANY
OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF ANY SUBSIDIARY OF THE COMPANY OR OF ANY
BUSINESS ACQUIRED BY THE COMPANY FOR WHICH FINANCIAL STATEMENTS AND FINANCIAL
DATA ARE, OR ARE REQUIRED TO BE, INCLUDED IN THE REGISTRATION STATEMENT),
ADDRESSED TO THE INVESTORS, IN CUSTOMARY FORM AND COVERING MATTERS OF THE TYPE
CUSTOMARILY COVERED IN COMFORT LETTERS IN CONNECTION WITH PRIMARY UNDERWRITTEN
OFFERINGS AND DATED AS OF THE DATE SUCH COMFORT LETTER IS CUSTOMARILY DATED; AND

 

(V)           THE COMPANY SHALL DELIVER SUCH OTHER CUSTOMARY DOCUMENTS AND
CERTIFICATES AS MAY BE REASONABLY REQUESTED BY THE INVESTORS TO EVIDENCE
COMPLIANCE WITH ANY CUSTOMARY CONDITIONS CONTAINED IN UNDERWRITING AGREEMENTS,
IF ANY.

 


4.             OBLIGATIONS OF THE INVESTORS.


 


(A)           AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE FIRST ANTICIPATED
FILING DATE OF A REGISTRATION STATEMENT, THE COMPANY SHALL, BY DELIVERING A
NOTICE AND QUESTIONNAIRE, NOTIFY EACH INVESTOR IN WRITING OF THE INFORMATION THE
COMPANY REASONABLY REQUIRES FROM EACH SUCH INVESTOR IF SUCH INVESTOR ELECTS TO
HAVE ANY OF SUCH INVESTOR’S REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION
STATEMENT.  IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF THE COMPANY
TO COMPLETE THE REGISTRATION PURSUANT TO THIS AGREEMENT WITH RESPECT TO THE
REGISTRABLE SECURITIES OF A PARTICULAR INVESTOR THAT SUCH INVESTOR SHALL FURNISH
TO THE COMPANY SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES
HELD BY IT AND THE INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES
HELD BY IT AS SHALL BE REASONABLY REQUIRED TO EFFECT THE REGISTRATION OF SUCH
REGISTRABLE SECURITIES AND SHALL EXECUTE SUCH DOCUMENTS IN CONNECTION WITH SUCH
REGISTRATION AS THE COMPANY MAY REASONABLY REQUEST, INCLUDING, WITHOUT
LIMITATION, A PROPERLY COMPLETED NOTICE AND QUESTIONNAIRE.


 


(B)           EACH INVESTOR, BY SUCH INVESTOR’S ACCEPTANCE OF THE REGISTRABLE
SECURITIES, AGREES TO COOPERATE WITH THE COMPANY AS REASONABLY REQUESTED BY THE
COMPANY IN CONNECTION WITH THE PREPARATION AND FILING OF ANY REGISTRATION
STATEMENT HEREUNDER, UNLESS SUCH INVESTOR NO LONGER HOLDS ANY REGISTRABLE
SECURITIES OR HAS NOTIFIED THE COMPANY IN WRITING OF SUCH INVESTOR’S ELECTION TO
EXCLUDE ALL OF SUCH INVESTOR’S REGISTRABLE SECURITIES FROM SUCH REGISTRATION
STATEMENT.


 


(C)           EACH INVESTOR AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE
COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN THE FIRST
SENTENCE OF SECTION 3(F) OR IN SECTION 3(G) OR, SUCH INVESTOR WILL IMMEDIATELY
DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION
STATEMENT(S) COVERING SUCH REGISTRABLE SECURITIES UNTIL SUCH INVESTOR’S RECEIPT
OF THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY THE
FIRST SENTENCE OF SECTION 3(F) OR BY SECTION 3(G) OR RECEIPT OF NOTICE THAT NO
SUPPLEMENT OR AMENDMENT IS REQUIRED AND, IF SO DIRECTED BY THE COMPANY, SUCH
INVESTOR SHALL DELIVER TO THE COMPANY, OR DESTROY ALL COPIES IN SUCH INVESTOR’S
POSSESSION, ANY PROSPECTUS COVERING SUCH REGISTRABLE SECURITIES CURRENT AT THE
TIME OF RECEIPT OF SUCH NOTICE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IF THE INVESTOR HAS SOLD ANY REGISTRABLE SECURITIES PRIOR TO
THE INVESTOR’S RECEIPT OF A NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY
EVENT OF THE KIND DESCRIBED IN THE FIRST SENTENCE OF SECTION 3(F) OR IN
SECTION 3(G) BUT HAS NOT YET SETTLED SUCH SALE PRIOR TO THE RECEIPT OF ANY SUCH
NOTICE, THE COMPANY SHALL CAUSE ITS TRANSFER AGENT TO DELIVER AN

 

11

--------------------------------------------------------------------------------


 


UNLEGENDED CERTIFICATE(S) REPRESENTING THE SHARES OF COMMON STOCK TO BE
TRANSFERRED TO THE APPLICABLE TRANSFEREE(S) IN ACCORDANCE WITH THE TERMS OF THE
SECURITIES PURCHASE AGREEMENT.


 


5.             SUSPENSION OF REGISTRATION RIGHTS.


 


(A)           SUSPENSION NOTICES.

 

(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, DURING ANY
EARNINGS BLACKOUT PERIOD IN EFFECT PURSUANT TO A POLICY ESTABLISHED BY THE
COMPANY’S BOARD OF DIRECTORS OR A DESIGNATED COMMITTEE THEREOF (INCLUDING,
WITHOUT LIMITATION, THE COMPANY’S CURRENT EARNINGS BLACKOUT POLICY) (A
“SCHEDULED EARNINGS BLACKOUT”), UNLESS THE COMPANY PROVIDES THE INVESTORS NOTICE
THAT A BLACK OUT PERIOD (AS DEFINED BELOW) WITH RESPECT TO A SCHEDULED EARNINGS
BLACKOUT WILL NOT BE IN EFFECT, OR IF THE COMPANY SHALL AT ANY TIME FURNISH TO
THE INVESTORS A CERTIFICATE SIGNED BY ANY OF ITS AUTHORIZED OFFICERS (A
“SUSPENSION NOTICE”) STATING THAT:

 

(A)          THE COMPANY HAS PENDING OR IN PROCESS A MATERIAL TRANSACTION, THE
DISCLOSURE OF WHICH WOULD, IN THE GOOD FAITH JUDGMENT OF THE COMPANY’S BOARD OF
DIRECTORS, AFTER CONSULTATION WITH ITS OUTSIDE COUNSEL, MATERIALLY AND ADVERSELY
AFFECT THE COMPANY OR THE PROSPECTS FOR CONSUMMATION OF SUCH MATERIAL
TRANSACTION; OR

 

(B)           THE COMPANY’S BOARD OF DIRECTORS HAS MADE THE GOOD FAITH
DETERMINATION AFTER CONSULTATION WITH COUNSEL THAT (X) USE OR CONTINUED USE OF
ANY PROPOSED OR EFFECTIVE REGISTRATION STATEMENT FOR PURPOSES OF EFFECTING
OFFERS OR SALES OF REGISTRABLE SECURITIES PURSUANT THERETO WOULD REQUIRE, UNDER
THE SECURITIES ACT, PREMATURE DISCLOSURE IN SUCH REGISTRATION STATEMENT (OR THE
PROSPECTUS RELATING THERETO) OF MATERIAL, NON-PUBLIC INFORMATION, (Y) SUCH
PREMATURE DISCLOSURE WOULD NOT BE IN THE BEST INTEREST OF THE COMPANY AND (Z) IT
IS THEREFORE NECESSARY TO DEFER THE FILING OR TO SUSPEND THE USE OF SUCH
REGISTRATION STATEMENT (AND THE PROSPECTUS RELATING THERETO) FOR PURPOSES OF
EFFECTING OFFERS OR SALES OF REGISTRABLE SECURITIES PURSUANT THERETO,

 

the right of the Investors to require the Company to file any Registration
Statement or, after the filing thereof, use any Registration Statement (and the
prospectus relating thereto) for purposes of effecting offers or sales of
Registrable Securities pursuant thereto shall be suspended for a period (a
“Black Out Period”) of not more than 200 days in the aggregate in any 360
consecutive-day period; provided, however, that, during the period beginning on
the earlier to occur of (i) the first anniversary of the date hereof, and
(ii) the Effective Date of the initial Registration Statement required to be
filed by the Company pursuant to Section 2(a) (the earlier of the two dates
referred to in clauses (i) and (ii), the “Reference Date”), and ending on the
second anniversary of the Reference Date, such 200 day aggregate limit may be
increased for up to two additional periods in any 12-month period, not to exceed
60 days in the aggregate in any 12 consecutive-month period, but only in the
case of a Suspension Notice(s) approved by all of the members of the executive
committee of the Board of Directors (other than any representative of the
Investor to the extent a member thereof) delivered in respect of a material
transaction described in Section 5(a)(i)(A); and provided, further, however,
that following the second anniversary of the Reference Date, such 200 day
aggregate limit may be increased (such increase in the 200 day aggregate limit
pursuant to the immediately preceding proviso or this proviso, the “Limit
Increase”) for up to two additional periods in any 12-month period, not to
exceed 30 days

 

12

--------------------------------------------------------------------------------


 

in the aggregate in any 12 consecutive-month period, but only in the case of a
Suspension Notice(s) approved by all of the members of the executive committee
of the Board of Directors (other than any representative of the Investor to the
extent a member thereof) delivered in respect of a material transaction
described in Section 5(a)(i)(A).  If the Company modifies its earnings blackout
policy, or its implementation thereof, to reduce the number of days comprising
Scheduled Earnings Blackouts, the 200 day aggregate limit in the preceding
sentence (as may be increased pursuant to the first proviso or the second
proviso in the preceding sentence) shall be reduced by a like number of days. 
Furthermore, in addition to the 200 day (or such greater or lesser period, as
applicable, pursuant to the Limit Increase and any decrease pursuant to the
previous sentence, respectively) aggregate limit on Blackout Periods per each
360 day period, no Black Out Period shall last for more than 45 consecutive days
in any 360 consecutive day period except (i) in the case of a Suspension Notice
delivered, or a Scheduled Earnings Blackout designated, in respect of the
Company’s year-end earnings reports, no more than 65 consecutive days after
delivery of such Suspension Notice or start of such Scheduled Earnings Black Out
and (ii) in the case of a Suspension Notice delivered in respect of a material
transaction described in Section 5(a)(i)(A), no more than 100 consecutive days
after delivery of such Suspension Notice.  For the avoidance of doubt, with
respect to any Registrable Security, no Registration Default shall be applicable
to such Registrable Security during any Black Out Period permitted to be imposed
on the holder of such Registrable Security pursuant to this Section 5.

 

A Suspension Notice shall not disclose the specific material, non-public
information with respect to any Black Out Period, unless the Investor
specifically requests in writing to receive such material, non-public
information and agrees in writing to keep such material, non-public information
confidential.

 

(II)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 5(A),
THE COMPANY SHALL NOT IMPOSE ANY BLACK OUT PERIOD, INCLUDING ANY SCHEDULED
EARNINGS BLACK OUT, IN A MANNER THAT IS MORE RESTRICTIVE (INCLUDING, WITHOUT
LIMITATION, AS TO DURATION) THAN THE COMPARABLE RESTRICTIONS THAT THE COMPANY
MAY IMPOSE ON TRANSFERS OF THE COMPANY’S EQUITY SECURITIES BY ITS DIRECTORS AND
SENIOR EXECUTIVE OFFICERS.

 

(III)          DURING ANY BLACK OUT PERIOD, NO INVESTOR SHALL OFFER OR SELL ANY
REGISTRABLE SECURITIES PURSUANT TO OR IN RELIANCE UPON ANY REGISTRATION
STATEMENT (OR THE PROSPECTUS RELATING THERETO) FILED BY THE COMPANY.
NOTWITHSTANDING THE FOREGOING, IF THE PUBLIC ANNOUNCEMENT OF SUCH MATERIAL,
NONPUBLIC INFORMATION IS MADE DURING A BLACK OUT PERIOD, THEN THE BLACK OUT
PERIOD SHALL TERMINATE WITHOUT ANY FURTHER ACTION OF THE PARTIES AND THE COMPANY
SHALL IMMEDIATELY NOTIFY THE INVESTORS OF SUCH TERMINATION.

 

(b)           Holdback Periods.  If any sale of securities in connection with a
registration hereunder shall be in connection with an underwritten public
offering, each of the Company and each Investor which is actually selling shares
in such underwritten public offering agree and, if so requested by any
underwriter in connection with such offering or sale, each director or executive
officer of the Company, shall enter into a customary agreement with such
underwriter agreeing not to effect any sale or distribution (subject to
customary carveouts or such other exceptions as the managing underwriter may
agree to), including, in the case of such selling Investors, any sale pursuant
to Rule 144 under the Securities Act, of any such securities of the Company, or
options or other rights convertible into, or exchangeable or exercisable for,
such

 

13

--------------------------------------------------------------------------------


 

securities (other than as part of such underwritten public offering), within
seven (7) days before, or ninety (90) days (or such lesser period as the
managing underwriters may permit) after, the effective date of any such
registration or the closing of any sale of securities in connection with a
registration (except as part of any such registration or sale) (such period, a
“Holdback Period”); provided, that, notwithstanding the foregoing, with respect
to any offering by the Company as to which the Investors exercise rights under
Sections 9(a) or 9(b), the selling Investors shall have no obligation under this
Section 5(b), and shall not be required to enter into any agreement with an
underwriter pursuant to this Section 5(b), in each case that is more restrictive
than the obligations imposed on and agreements required to be entered into by
the directors and senior executive officers of the Company in connection with
such offering.

 

(c)           Delay Payments.  The Company and each Investor each agree that any
such Investor will suffer damages, and it would not be feasible to ascertain the
extent of such damages with precision, if the Company fails to fulfill its
obligations hereunder.  Subject in all cases to Section 5 (including any
applicable Blackout Period or Holdback Period imposed in accordance therewith,
whether such period is pursuant to the agreement set forth in Section 5 or a
separate agreement with the underwriters of any company offering or Underwritten
Offering), if (i) a Registration Statement is not filed on or prior to any
required date hereunder, (ii) a Registration Statement is not declared effective
by the SEC or any order of a governmental authority preventing or suspending the
use of any prospectus is not lifted prior to any Effective Date or Effectiveness
Date applicable thereto, (iii) the Company fails to file with the SEC a request
for acceleration of effectiveness in accordance with Rule 461 promulgated under
the Securities Act, within five (5) Business Days after the date that (A) the
Company is notified in writing by the SEC that a Registration Statement will not
be “reviewed,” or is not subject to further review and (B) Legal Counsel has
given its prior approval to request acceleration of effectiveness pursuant to
Section 3(c), or (iv) after the Effective Date, a Registration Statement
required to be effective hereunder ceases for any reason to remain effective
(without being succeeded immediately by a replacement Registration Statement
filed and declared effective) or usable (excluding as a result of a
post-effective amendment thereto that is required by applicable law in order to
cause a permitted assignee hereunder to be named as a selling securityholder
therein, provided that such post-effective amendment is filed by the Company
within ten (10) Business Days after the Company receiving notice from any
Investor that such post-effective amendment is required (any such ten
(10) Business Day period, an “Assignment Period”) for the resale of Registrable
Securities, or the Investors are otherwise unable to effect the resale of any
Registrable Securities hereunder as a result of a breach by the Company of its
obligations hereunder, in each case for such period of time (excluding the
duration of any Black Out Period applicable to such Registrable Securities, any
Holdback Period, or any Assignment Period) as to any Registrable Securities for
which any Registration Statement is then required to be effective hereunder
(each of the events referred to in clauses (i) through (iv), a “Registration
Default”) the Company shall pay to any Investor holding any Registrable
Securities not eligible for resale as a result of such Registration Default, for
the duration of such Registration Default as it applies to such Registrable
Securities held by such Investor an amount equal to one percent (1%) of the
Registrable Securities Purchase Price of such Registrable Securities per thirty
(30) days (or portion thereof), payable in cash on the second business day of
each calendar month in respect of payments accruing through the last day of the
preceding calendar month, with late payments accruing interest at a rate of
eighteen percent (18%) per annum (or such lesser maximum amount that is
permitted to be paid by applicable law), compounding on each payment date (the

 

14

--------------------------------------------------------------------------------


 

payments described in this Section 5(c), the “Liquidated Damages”); provided,
however, that the aggregate amount of Liquidated Damages payable by the Company
to the Investors, for all Registration Defaults, shall not exceed $2,400,000. 
Each of the Company and each Investor agree that the Liquidated Damages provided
for in this Section 5 constitute a reasonable estimate of the monetary damages
that may be incurred by the Investor by reason of a Registration Default and
that such Liquidated Damages are the only monetary damages available to the
Investors in the event of a Registration Default.  Notwithstanding anything to
the contrary set forth in this Section 5, no event shall be considered a
Registration Default hereunder if such event or the primary cause thereof
(i) was consented to in writing by the Investor Representative or (ii) results
(and shall not be considered a Registration Default for as long as it continues
to result) solely from (A) any breach or delay in performance by any Investor of
any of its obligations set forth in this Agreement or (B) any delay solely
caused or requested by any underwriter or underwriters in connection with an
Underwritten Offering.

 

6.             EXPENSES OF REGISTRATION.  The Company shall bear all expenses,
other than underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualification fees,
printers and accounting fees, fees and disbursements of counsel for the Company
in connection with registration, filing or qualification pursuant to Sections 2
and 3 of this Agreement, fees and disbursements of Legal Counsel (up to an
aggregate of $25,000 for Legal Counsel) and reasonable fees and disbursements of
underwriters and their counsel customarily paid by the issuers or sellers of
securities (such as fees and expenses related to dealings with and filings with
the Financial Industry Regulatory Authority, Inc. and any “blue-sky” related
filings).  In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange as
required hereunder.

 

For the avoidance of doubt, each Investor shall pay all underwriting and
placement discounts and commissions, agency and placement fees, brokers’
commissions and transfer taxes, if any, relating to the sale or disposition of
such Investor’s Registrable Securities.

 

7.             INDEMNIFICATION.  If any Registrable Securities are included in a
Registration Statement under this Agreement:

 

(a)           Obligations of the Company to Indemnify.  In the event of any
registration of any Registrable Securities pursuant to this Agreement, the
Company shall indemnify and hold harmless each Investor and its directors,
officers, partners, agents, stockholders, managers, members, employees, each
underwriter, if any, in the offering or sale of such securities, and each other
Person, if any, who controls such Investor or any such underwriter within the
meaning of the Securities Act, and the directors, officers, partners, agents,
stockholders, managers, members and employees of each such controlling Person,
from and against any and all losses, claims, damages or liabilities, joint or
several, actions or proceedings (whether commenced or threatened) and expenses
(including reasonable fees of counsel) to which each such indemnified party may
become subject under the Securities Act, the Exchange Act or otherwise
(collectively,

 

15

--------------------------------------------------------------------------------


 

“Claims”), insofar as such Claims arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such securities were registered under the
Securities Act or the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or any untrue statement or alleged untrue statement of a
material fact contained in any preliminary, final or summary prospectus or any
amendment or supplement thereto, together with the documents incorporated by
reference therein, or any free writing prospectus utilized in connection
therewith, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and the Company will reimburse any such indemnified party for any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Claim as such expenses are
incurred; provided, however, that the Company shall not be liable to any such
indemnified party in any such case to the extent such Claim arises out of or is
based upon any untrue statement or alleged untrue statement of a material fact
or omission or alleged omission of a material fact made in such registration
statement or amendment thereof or supplement thereto or in any such prospectus
or any preliminary, final or summary prospectus or free writing prospectus in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such indemnified party specifically for use therein;
provided, further, however, that the Company shall not be liable to any such
indemnified party with respect to any amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld). 
Such indemnity and reimbursement of expenses shall remain in full force and
effect regardless of any investigation made by or on behalf of such indemnified
party and shall survive the transfer of Registrable Securities by an Investor. 
Notwithstanding any of the foregoing to the contrary, the foregoing indemnity
agreement shall not inure to the benefit of any Investor or underwriter, or any
person controlling or claiming through such Investor or underwriter, from whom
the person asserting any such Claim purchased shares in the offering (i) with
respect to any preliminary prospectus, if a copy of the prospectus (as then
amended or supplemented and previously provided by the Company to the Investor
or underwriter, as applicable, in accordance with Section 3(d)) was not sent or
given by or on behalf of such Investor or underwriter to such person, if
required by law so to have been delivered, at or prior to the written
confirmation of the sale of the shares to such Person, and if the prospectus (as
so amended or supplemented) would have cured the defect giving rise to such
Claim and (ii) with respect to any Registration Statement, preliminary, final or
summary prospectus or any amendment or supplement thereto, or any free writing
prospectus utilized in connection therewith, if any such document was used
during a Black Out Period.

 

(b)           Obligations of the Investors to Indemnify.  Each Investor selling
Registrable Securities shall, severally and not jointly, indemnify and hold
harmless (in the same manner and to the same extent as set forth in
Section 7(a)) the Company, its officers, directors, employees, legal counsel and
accountants, each Person controlling the Company within the meaning of the
Securities Act and each of the other Investors and their respective directors,
officers, stockholders, fiduciaries, managing directors, agents, affiliates,
consultants, representatives, successors, assigns or general and limited
partners and respective controlling Persons for Claims insofar as such Claims
arise out of are based upon any untrue statement or alleged untrue statement of
any material fact in, or omission or alleged omission of any material fact from,
such

 

16

--------------------------------------------------------------------------------


 

registration statement, any preliminary, final or summary prospectus contained
therein, or any amendment or supplement thereto, or any free writing prospectus
utilized in connection therewith, if such statement or alleged statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company or its representatives by or on
behalf of such Investor specifically for use therein, and each such Investor
shall reimburse such indemnified party for any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such Claim as such expenses are incurred; provided, however,
that the aggregate amount which any such Investor shall be required to pay
pursuant to this Section 7(b) and/or any other provisions of this Section 7
shall in no case be greater than the amount of the net proceeds received by such
Investor upon the sale of the Registrable Securities pursuant to the
registration statement giving rise to such Claim.

 

(c)           Procedure.  Any Person entitled to indemnification under this
Agreement shall notify promptly the indemnifying party in writing of the
commencement of any action or proceeding with respect to which a claim for
indemnification may be made pursuant to this Section 7, but the failure of any
indemnified party to provide such notice shall not relieve the indemnifying
party of its obligations under the preceding paragraphs of this Section 7,
except to the extent the indemnifying party is materially and actually
prejudiced thereby, and shall not relieve the indemnifying party from any
liability which it may have to any indemnified party otherwise than under this
Agreement.  In case any action or proceeding is brought against an indemnified
party and it shall notify the indemnifying party of the commencement thereof (as
required above), the indemnifying party shall be entitled to participate therein
and to assume the defense thereof jointly with any other indemnifying party
similarly notified, to the extent that it chooses, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party, the indemnifying party shall not be liable to
such indemnified party for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that (i) if the
indemnifying party fails to take reasonable steps necessary to defend diligently
the action or proceeding within twenty (20) days after receiving notice from
such indemnified party that the indemnified party believes it has failed to do
so; or (ii) if such indemnified party who is a defendant in any action or
proceeding which is also brought against the indemnifying party reasonably shall
have concluded that there may be one or more legal or equitable defenses
available to such indemnified party which are not available to the indemnifying
party or which may conflict with those available to another indemnified party
with respect to such Claim; or (iii) if representation of both parties by the
same counsel is otherwise, in the reasonable opinion of outside counsel to the
indemnified party, a conflict of interest between such indemnified and
indemnifying party may exist in respect of such claim, then, in any such case,
the indemnified party shall have the right to assume or continue its own defense
as set forth above (but with no more than one firm of counsel for all
indemnified parties in each jurisdiction) and the indemnifying party shall be
liable for any reasonable expenses therefor.  No indemnifying party shall,
without the written consent of the indemnified party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (A) includes an unconditional release of the indemnified
party from all liability arising out of such action or

 

17

--------------------------------------------------------------------------------


 

claim and (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(d)           Contribution.  If for any reason the foregoing indemnity is
unavailable, unenforceable or is insufficient to hold harmless an indemnified
party under Sections 7(a) or (b), then each applicable indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of any Claim in such proportion as is appropriate to reflect the relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other hand, with respect to such Claim, as well as other relevant equitable
considerations.  The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission.  If, however, the
allocation provided in the second preceding sentence is not permitted by
applicable law, then each indemnifying party shall contribute to the amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative faults but also the relative benefits of the
indemnifying party and the indemnified party as well as any other relevant
equitable considerations.  The parties hereto agree that it would not be just
and equitable if any contribution pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
preceding sentences of this Section 7(d).  The amount paid or payable in respect
of any Claim shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such Claim.  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  Notwithstanding anything in this Section 7(d) to the
contrary, no indemnifying party (other than the Company) shall be required
pursuant to this Section 7(d) to contribute any amount in excess of the net
proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the losses, claims, damages or liabilities
of the indemnified parties relate, less the amount of any indemnification
payment made by such indemnifying party pursuant to Section 7(b).

 

(e)           Other Agreements.  Notwithstanding this Section 7, to the extent
that the provisions on indemnification and contribution contained in the
underwriting agreement, if any, entered into in connection with the underwritten
public offering are in conflict with the foregoing provisions, the provisions in
the underwriting agreement shall control.

 

(f)            Payments.  The indemnification and contribution required by this
Section 7 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred.

 

(g)           Survival.  The indemnification and contribution provided for under
this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and will survive the
transfer of any Registrable Securities.

 

18

--------------------------------------------------------------------------------


 

8.             REPORTS UNDER THE EXCHANGE ACT.  With a view to making available
to the Investors all of the benefits of Rule 144 (or any similar successor
rule), the Company agrees to: (i) make and keep public information available, as
those terms are understood and defined in Rule 144 (or any similar successor
rule), (ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act and
(iii) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (A) a written statement by the Company that
it has complied with the reporting requirements of Rule 144 (or any similar
successor rule) and the Exchange Act, (B) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and (C) such other information as may be reasonably requested to
permit the Investors to sell such securities pursuant to Rule 144 (or any
similar successor rule) without registration.

 


9.             MISCELLANEOUS.


 


(A)           OTHER REGISTRATION RIGHTS.

 

(I)            THE COMPANY HAS NOT PREVIOUSLY ENTERED INTO ANY AGREEMENT
GRANTING ANY REGISTRATION RIGHTS WITH RESPECT TO ANY OF ITS SECURITIES TO ANY
PERSON WHICH HAVE NOT BEEN FULLY SATISFIED.

 

(II)           THE COMPANY MAY HEREAFTER GRANT TO ANY PERSON OR PERSONS THE
RIGHT TO REQUEST THE COMPANY TO REGISTER ANY EQUITY SECURITIES OF THE COMPANY
(THE “SUBSEQUENT REGISTRATION RIGHTS”), OR ANY SECURITIES CONVERTIBLE OR
EXCHANGEABLE INTO OR EXERCISABLE FOR SUCH SECURITIES, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE HOLDERS OF THE REGISTRABLE SECURITIES; PROVIDED, HOWEVER, THAT,
EXCEPT FOR ANY EQUITY SECURITIES ISSUED TO THE INVESTORS IN THE FUTURE, THE
SUBSEQUENT REGISTRATION RIGHTS MAY NOT HAVE PRIORITY OVER, OR PARITY WITH, THE
REGISTRATION RIGHTS OF THE REGISTRABLE SECURITIES HEREUNDER IN ANY RESPECT AND
SUCH SUBSEQUENT REGISTRATION RIGHTS SHALL HAVE NO PIGGYBACK RIGHTS ON ANY
REGISTRATION AND SALE OF REGISTRABLE SECURITIES HEREUNDER.

 

(b)           General Piggyback Rights of the Investors.  If at any time during
the Registration Period, there is not an effective Registration Statement
covering all of the Registrable Securities for any reason whatsoever and the
Company has filed, or is preparing to file, with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Investor written notice of such determination and (i) the
Company shall not effect such filing without reasonable prior written notice to
the Investor Representative and (ii) if, within ten (10) days after receipt of
such notice, any such Investor shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities such Investor requests to be registered, subject to customary
underwriter cutbacks applicable to all holders of registration rights, which
customary underwriter cutbacks shall be applied such that shares of Common Stock
are included in such registration as follows:  first, all shares of Common Stock
to be offered by the Company and all Registrable Securities to be offered by
Investors, pro rata among the Company and such participating Investors, and
second,

 

19

--------------------------------------------------------------------------------


 

shares of Common Stock to be offered by any other holders of registration
rights.  For the avoidance of doubt, all of the covenants and obligations of the
Company hereunder shall apply to such piggy back registration, to the extent
consistent with this Section 9(b).

 

(c)           Assignment of Registration Rights.  The registration rights of any
Investor under this Agreement with respect to any Registrable Securities may be
assigned to:

 

(I)            ANY PERSON WHO ACQUIRES AT LEAST 714,285 OF SUCH REGISTRABLE
SECURITIES (AS ADJUSTED FOR STOCK SPLITS, REVERSE STOCK SPLITS, STOCK DIVIDENDS
AND THE LIKE); AND/OR

 

(II)           ANY OF THE FOLLOWING PERSONS, IF THEY ACQUIRE REGISTRABLE
SECURITIES: (A) ANY AFFILIATE OF THE INVESTOR, (B) IF THE INVESTOR IS A
PARTNERSHIP, ITS PARTNERS OR FORMER PARTNERS IN ACCORDANCE WITH PARTNERSHIP
INTERESTS OR THE ESTATE OF ANY SUCH PARTNER OR FORMER PARTNER OR A LIQUIDATING
TRUST FOR THE BENEFIT OF ITS PARTNERS, (C) IF THE INVESTOR IS A LIMITED
LIABILITY COMPANY, ITS MEMBERS OR FORMER MEMBERS IN ACCORDANCE WITH THEIR
INTEREST IN THE LIMITED LIABILITY COMPANY, (D) IF THE INVESTOR IS A CORPORATION,
ITS MAJORITY OWNED SUBSIDIARIES OR AFFILIATES THEREOF OR (E) IF THE INVESTOR IS
AN INDIVIDUAL, THE INVESTOR’S FAMILY MEMBERS OR TRUST FOR THE BENEFIT OF SUCH
INVESTOR OR HIS OR HER FAMILY MEMBERS OR AN ENTITY WHOSE EQUITY OWNERS CONSIST
SOLELY OF THE INVESTOR AND HIS OR HER FAMILY MEMBERS.

 

Upon any such permitted assignment, (i) the Investor shall give the Company
written notice at or prior to the time of such assignment stating the name and
address of the assignee and identifying the shares with respect to which the
rights under this Agreement are being assigned; (ii) such assignee shall agree
in writing, in form and substance reasonably satisfactory to the Company, to be
bound to the same extent and in the same capacity as the Investor by the
provisions of this Agreement; and (iii) such assignee shall acknowledge,
immediately following such assignment, that the further disposition of such
securities by such assignee may be restricted under the Securities Act. In
connection with any such transfer the Company shall, at its sole cost and
expense, promptly after such assignment take such reasonable actions as shall be
reasonably acceptable to the Investors and such permitted transferee to assure
that the Registration Statement and related prospectus are available for use by
such permitted transferee for sales of the Registrable Securities in respect of
which the rights to registration have been so assigned.  Notwithstanding any
other provision of this Agreement, no Person who acquires securities transferred
in violation of this Agreement, or who acquires securities that are not, or upon
acquisition cease to be, Registrable Securities, shall have any rights under
this Agreement with respect to such securities, and such securities shall not
have the benefits afforded hereunder to Registrable Securities.

 

(d)           Successors and Assigns; Third Party Beneficiaries.  Except as
otherwise expressly provided herein, all covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the respective permitted successors and assigns of the parties
hereto, whether so expressed or not.

 

(e)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will

 

20

--------------------------------------------------------------------------------


 

be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.

 

(f)            Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience of reference only and do not constitute a part of,
and shall not be utilized in interpreting, this Agreement.

 

(g)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) one (1) Business Day after deposit
with a nationally recognized overnight delivery service or (iv) five (5) days
after deposit in the U.S. mail, return receipt requested, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

 

GP Strategies Corporation

6095 Marshalee Drive

Suite 300

Elkridge, MD 21075

Telephone:

(410) 379-3600

Facsimile:

(410) 540-5302

Attention:

Kenneth L. Crawford, General Counsel

 

 

With a copy to:

 

Latham & Watkins LLP

805 Third Avenue

New York, New York 10022

Telephone:

(212) 906-1200

Facsimile:

(212) 751-4864

Attention:

David M. Schwartzbaum, Esq.

 

 

If to the Purchaser:

 

Sagard Capital Partners, L.P.

325 Greenwich Avenue

Greenwich, Connecticut 06830

Telephone:

(203) 629-6700

Facsimile:

(203) 629-6721

Attention:

Daniel Friedberg

 

21

--------------------------------------------------------------------------------


 

If to Legal Counsel:

 

Finn Dixon & Herling LLP

177 Broad Street

Stamford, Connecticut 06901

Telephone:

(203) 325-5000

Facsimile:

(203) 325-5001

Email:

cdowney@fdh.com

Attention:

Charles J. Downey III, Esq.

 

If to an Investor, to its address and facsimile number set forth on the Schedule
of Investors attached hereto, with copies to such Investor’s representatives as
set forth on the Schedule of Investors, or to such other address and/or
facsimile number and/or to the attention of such other person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change.  Written confirmation of receipt or
deposit in the U.S. mail, as the case may be, (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission, (C) provided by a courier or overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service or (D) by a signed return
receipt in accordance with clause (i), (ii), (iii), or (iv) above, respectively.

 

(h)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  Each party hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  If any provision of this Agreement
shall be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

22

--------------------------------------------------------------------------------


 

(i)            Amendments and Waivers.  The provisions of this Agreement may be
amended, waived or otherwise modified upon the written agreement of the Company
and the Investor Representative.  Any waiver, permit, consent or approval of any
kind or character on the part of any holders of any provision or condition of
this Agreement must be made in writing and shall be effective only to the extent
specifically set forth in writing.

 

(j)            Specific Performance.  The Company and the Investor acknowledge
and agree that irreparable damage to the other party would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that each party shall be entitled to an injunction, injunctions or other
equitable relief, without the necessity of posting a bond, to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
the parties may be entitled by law or equity.

 

(k)           Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring.  All
remedies, either under this Agreement, by law, or otherwise afforded to any
party, shall be cumulative and not alternative.

 

(l)            Final Agreement.  This Agreement constitutes the complete and
final agreement of the parties concerning the matters referred to herein and
supersedes all prior agreements and understandings.

 

(m)          Execution.  This Agreement may be executed in identical
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement.  This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

 

(n)           Consents.  All consents and other determinations to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Investor Representative.

 

(o)           Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent and no
rules of strict construction will be applied against any party.

 

(p)           Termination of Agreement.  This Agreement and all registration
rights granted to an Investor shall terminate and be of no further force or
effect with respect to that Investor if both of the following conditions are
satisfied: (i) all Registrable Securities then held by and issuable to such
Investor (and its affiliates, partners and former partners, members and former
members) may be sold under Rule 144 during any ninety (90) day period and the
certificates evidencing such Registrable Securities bear no legends restricting
the transfer thereof (and, to the extent such securities are issued in global
form, bear an unrestricted CUSIP number) and (ii) the

 

23

--------------------------------------------------------------------------------


 

Company’s Common Stock is traded on a national securities exchange or quoted on
an automated inter-dealer quotation system; provided that Section 7, Section 9
and any accrued but unpaid obligation of the Company in respect of Liquidated
Damages shall survive any termination under this Section 9(p).

 

* * * * * *

 

24

--------------------------------------------------------------------------------


 

[Signature Page to GP Strategies Corporation

Registration Rights Agreement]

 

IN WITNESS WHEREOF, the Purchaser and the Company have caused this Registration
Rights Agreement to be duly executed as of the date first written above.

 

 

COMPANY:

 

 

 

GP STRATEGIES CORPORATION

 

 

 

 

 

 

By:

/s/ Scott N. Greenberg

 

 

Name:

Scott N. Greenberg

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

[Signature Page to GP Strategies Corporation

Registration Rights Agreement]

 

IN WITNESS WHEREOF, the Purchaser and the Company have caused this Registration
Rights Agreement to be duly executed as of the date first written above.

 

 

PURCHASER:

 

 

 

 

 

 

 

SAGARD CAPITAL PARTNERS, L.P.

 

By:

Sagard Capital Partners GP, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Daniel Friedberg

 

 

Name:

Daniel Friedberg

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE OF INVESTORS

 

Investor’s Name

Investor’s Address, Facsimile Number and Email Address

 

 

Sagard Capital Partners, L.P.

325 Greenwich Avenue

 

Greenwich, Connecticut 06830

 

Attention:

Daniel Friedberg

 

Facsimile:

(203) 629-6721

 

Email:

On file with the Company

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Plan of Distribution

 

Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock covered hereby on any
stock exchange, market or trading facility on which the shares are traded or in
private transactions.  These sales may be at fixed or negotiated prices.  A
Selling Stockholder may use any one or more of the following methods when
selling shares:

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  settlement of short sales entered into after the effective
date of the registration statement of which this prospectus is a part;

 

·                  in transactions through broker-dealers that agree with the
Selling Stockholders to sell a specified number of such shares at a stipulated
price per share;

 

·                  through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

·                  a combination of any such methods of sale; or

 

·                  any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

 

A-1

--------------------------------------------------------------------------------


 

In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or create one or more derivative
securities which require the delivery to such broker-dealer or other financial
institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock.

 

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

 

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  The Selling
Stockholders have advised us that there is no underwriter or coordinating broker
acting in connection with the proposed sale of the resale shares by the Selling
Stockholders.

 

We agreed to keep this prospectus effective until all of the shares continuing
to have registration rights have been sold pursuant to this prospectus or
Rule 144 under the Securities Act or any other rule of similar effect.  The
resale shares will be sold only through registered or licensed brokers or
dealers if required under applicable state securities laws. In addition, in
certain states, the resale shares of Common Stock covered hereby may not be sold
unless they have been registered or qualified for sale in the applicable state
or an exemption from the registration or qualification requirement is available
and is complied with.

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a

 

A-2

--------------------------------------------------------------------------------


 

copy of this prospectus to each purchaser at or prior to the time of the sale
(including by compliance with Rule 172 under the Securities Act).

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GP Strategies Corporation

 

Notice of Registration Statement
and
Selling Securityholder Questionnaire

 

[Date]

 

Reference is hereby made to the Registration Rights Agreement (the “Registration
Rights Agreement”) between GP Strategies Corporation (the “Company”) and the
Investors named therein.  Pursuant to the Registration Rights Agreement, the
Company has filed or will file with the United States Securities and Exchange
Commission (the “Commission”) a registration statement on Form S-3 (the “Shelf
Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Company’s
common stock issued in connection with the Company’s recently completed private
exchange offers (the “Securities”).  A copy of the Registration Rights Agreement
has been filed with the Commission on Form 8-K and can be obtained from the
Commission’s website at www.sec.gov.  All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.

 

Each holder of Registrable Securities (as defined in the Registration Rights
Agreement) is entitled to have the Registrable Securities held by it included in
the Shelf Registration Statement (or a supplement or amendment thereto).  In
order to have Registrable Securities included in the Shelf Registration
Statement, this Notice of Registration Statement and Selling Securityholder
Questionnaire (“Notice and Questionnaire”) must be completed, executed and
delivered to the Company’s counsel at the address set forth herein for receipt
ON OR BEFORE [                  ].  Holders of Registrable Securities who do not
properly complete, execute and return this Notice and Questionnaire by such date
(i) will not be named as selling securityholders in the Shelf Registration
Statement and (ii) may not use the Prospectus forming a part thereof for resales
of Registrable Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus.  Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

 

B-1

--------------------------------------------------------------------------------


 

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3).  The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement,
including, without limitation, Section 5 of the Registration Rights Agreement,
as if the undersigned Selling Securityholder were an original party thereto.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company, its officers who sign any Shelf
Registration Statement, and each person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act of 1934, as amended (the “Exchange Act”), against certain losses
arising out of an untrue statement, or the alleged untrue statement, of a
material fact in the Shelf Registration Statement or the related prospectus or
the omission, or alleged omission, to state a material fact required to be
stated in such Shelf Registration Statement or the related prospectus, but only
to the extent such untrue statement or omission, or alleged untrue statement or
omission, was made in reliance on and in conformity with the information
provided in this Notice and Questionnaire.

 

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and Transfer Agent the Notice of Transfer set forth in Exhibit C to the
Registration Rights Agreement.

 

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is true, accurate and
complete:

 

B-2

--------------------------------------------------------------------------------


 

QUESTIONNAIRE

 

(1)

(a)

Full legal name of Selling Securityholder:

 

 

 

 

 

 

 

(b)

Full legal name of registered Holder (if not the same as in (a) above) of
Registrable Securities listed in Item (3) below:

 

 

 

 

 

 

(2)

Address for notices to Selling Securityholder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

Fax:

 

 

Contact Person:

 

 

E-mail for Contact Person:

 

 

 

(3)

Beneficial Ownership of Securities:

 

 

 

 

 

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

 

 

 

 

(a)

Number of shares of Registrable Securities beneficially owned:

 

 

 

 

(b)

Number of shares of Common Stock other than Registrable Securities beneficially
owned:             

 

 

 

 

 

 

 

(c)

Number of shares of Registrable Securities that the undersigned wishes to be
included in the Shelf Registration Statement:

 

 

 

 

 

 

(4)

Beneficial Ownership of Other Securities of the Company:

 

 

 

 

 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).

 

 

 

 

 

State any exceptions here:

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

(5)

Individuals who exercise dispositive powers with respect to the Securities:

 

 

 

 

 

If the Selling Securityholder is not an entity that is required to file reports
with the Commission pursuant to Section 13 or 15(d) of the Exchange Act (a
“Reporting Company”), then the Selling Securityholder must disclose the name of
the natural person(s) who exercise sole or shared dispositive powers with
respect to the Securities.  Selling Securityholders should disclose the
beneficial holders, not nominee holders or other such others of record.  In
addition, the Commission has provided guidance that Rule 13d-3 of the Exchange
Act should be used by analogy when determining the person or persons sharing
voting and/or dispositive powers with respect to the Securities.

 

 

 

 

(a)

Is the holder a Reporting Company?

 

 

 

 

 

Yes   o

No   o

 

 

 

 

 

If “No”, please answer Item (5)(b).

 

 

 

 

(b)

List below the individual or individuals who exercise dispositive powers with
respect to the Securities:

 

 

                   

 

 

                

 

 

                 

 

 

 

 

 

Please note that the names of the persons listed in (b) above will be included
in the Shelf Registration Statement and related Prospectus.

 

 

 

(6)

Relationships with the Company:

 

 

 

 

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

 

 

 

 

State any exceptions here:

 

 

                  

 

 

                  

 

 

                  

 

 

 

(7)

Plan of Distribution:

 

 

 

 

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only in
accordance with the “Plan of Distribution” section attached as Exhibit A to the
Registration Rights Agreement.

 

 

 

 

 

State any exceptions here:

 

 

                  

 

 

                  

 

 

                  

 

B-4

--------------------------------------------------------------------------------


 

 

 

Note:  In no event may such method(s) of distribution take the form of an
Underwritten Offering of Registrable Securities without the prior written
agreement of the Company.

 

 

 

(8)

Broker-Dealers:

 

 

 

 

 

The Commission requires that all Selling Securityholders that are registered
broker-dealers or affiliates of registered broker-dealers be so identified in
the Shelf Registration Statement.  In addition, the Commission requires that all
Selling Securityholders that are registered broker-dealers be named as
underwriters in the Shelf Registration Statement and related Prospectus, even if
they did not receive the Registrable Securities as compensation for underwriting
activities.

 

 

 

 

(a)

State whether the undersigned Selling Securityholder is a registered
broker-dealer:

 

 

 

 

 

Yes   o

No   o

 

 

 

 

(b)

If the answer to (a) is “Yes”, you must answer (i) and (ii) below, and
(iii) below if applicable. Your answers to (i) and (ii) below, and (iii) below
if applicable, will be included in the Shelf Registration Statement and related
Prospectus.

 

 

 

 

 

(i)     Were the Securities acquired as compensation for underwriting
activities?

 

 

 

 

 

Yes   o

No   o

 

 

 

 

 

If you answered “Yes”, please provide a brief description of the
transaction(s) in which the Securities were acquired as compensation:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)     Were the Securities acquired for investment purposes?

 

 

 

 

 

Yes   o

No   o

 

 

 

 

 

(iii)     If you answered “No” to both (i) and (ii), please explain the Selling
Securityholder’s reason for acquiring the Securities:

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

State whether the undersigned Selling Securityholder is an affiliate of a
registered broker-dealer and, if so, list the name(s) of the broker-dealer
affiliate(s):

 

 

 

 

 

Yes   o

No   o

 

 

 

 

 

 

 

 

 

 

 

 

 

B-5

--------------------------------------------------------------------------------


 

 

(d)

If you answered “Yes” to question (c) above:

 

 

 

 

 

(i)     Did the undersigned Selling Securityholder purchase Registrable
Securities in the ordinary course of business?

 

 

 

 

 

Yes   o

No   o

 

 

 

 

 

If the answer is “No” to question (d)(i), provide a brief explanation of the
circumstances in which the Selling Securityholder acquired the Registrable
Securities:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)     At the time of the purchase of the Registrable Securities, did the
undersigned Selling Securityholder have any agreements, understandings or
arrangements, directly or indirectly, with any person to dispose of or
distribute the Registrable Securities?

 

 

 

 

 

Yes   o

No   o

 

 

 

 

 

If the answer is “Yes” to question (d)(ii), provide a brief explanation of such
agreements, understandings or arrangements:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If the answer is “No” to Item (8)(d)(i) or “Yes” to Item (8)(d)(ii), you will be
named as an underwriter in the Shelf Registration Statement and the related
Prospectus.

 

 

 

(9)

Hedging and short sales:

 

 

 

 

(a)

State whether the undersigned Selling Securityholder has or will enter into
“hedging transactions” with respect to the Registrable Securities:

 

 

 

 

 

Yes   o

No   o

 

 

 

 

 

If “Yes”, provide below a complete description of the hedging transactions into
which the undersigned Selling Securityholder has entered or will enter and the
purpose of such hedging transactions, including the extent to which such hedging
transactions remain in place:

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

Set forth below is Interpretation A.65 of the Commission’s July 1997 Manual of
Publicly Available Interpretations regarding short selling:

 

 

 

 

 

“An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date.  The issuer was advised that
the short sale could not be made

 

B-6

--------------------------------------------------------------------------------


 

 

 

before the registration statement becomes effective, because the shares
underlying the short sale are deemed to be sold at the time such sale is made. 
There would, therefore, be a violation of Section 5 if the shares were
effectively sold prior to the effective date.”

 

 

 

 

 

By returning this Notice and Questionnaire, the undersigned Selling
Securityholder will be deemed to be aware of the foregoing interpretation.

 

*     *     *     *     *

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the prospectus
delivery and other provisions of the Securities Act and the Exchange Act,
particularly Regulation M (or any successor rule or regulation).

 

The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless the Company and
certain other persons as set forth in the Registration Rights Agreement.

 

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations, if any, under this Notice and Questionnaire and the Registration
Rights Agreement (including Section 8(e) of the Registration Rights Agreement).

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus.  The Selling Securityholder understands that such
information will be relied upon by the Company in connection with the
preparation of the Shelf Registration Statement and related Prospectus.

 

In accordance with the Selling Securityholder’s obligation under Section 3(a) of
the Registration Rights Agreement to provide such information as may be required
by law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in effect
and to provide such additional information that the Company may reasonably
request regarding such Selling Securityholder and the intended method of
distribution of Registrable Securities in order to comply with the Securities
Act.  Except as otherwise provided in the Registration Rights Agreement, all
notices hereunder and pursuant to the Registration Rights Agreement shall be
made in writing, by hand-delivery, first-class mail, or air courier guaranteeing
overnight delivery as follows:

 

B-7

--------------------------------------------------------------------------------


 

 

(i)

To the Company:

 

 

 

 

 

 

 

 

GP Strategies Corporation

 

 

 

6095 Marshalee Drive

 

 

 

Suite 300

 

 

 

Elkridge, MD 21075

 

 

 

Attention:     Kenneth L. Crawford, General Counsel

 

 

 

 

 

(ii)

With a copy to:

 

 

 

 

 

 

 

 

Latham & Watkins LLP

 

 

 

805 Third Avenue

 

 

 

New York, New York 10022

 

 

 

Attention:     David M. Schwartzbaum, Esq.

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company, the terms of this Notice and Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives, and assigns of the Company and the Selling
Securityholder (with respect to the Registrable Securities beneficially owned by
such Selling Securityholder and listed in Item (3) above).  This Notice and
Questionnaire shall be governed in all respects by the laws of the State of New
York.

 

B-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

 

 

 

 

 

 

                                           

 

 

Selling Securityholder

 

 

(Print/type full legal name of holder of Registrable Securities)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [                      ] TO THE COMPANY AT:

 

GP Strategies Corporation

6095 Marshalee Drive

Suite 300

Elkridge, MD  21075

Attention:  Kenneth L. Crawford, General Counsel

 

B-9

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

GP Strategies Corporation

c/o Computershare

[ADDRESS]

Attention:  Transfer Agent and Registrar

 

Re:

GP Strategies Corporation (the “Company”)

 

 

Common Stock

 

Dear Sirs:

 

Please be advised that                                              has
transferred                          shares of the above-referenced Common Stock
pursuant to an effective Registration Statement on Form S-3 (File
No. 333-           ) filed by the Company.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Common Stock is named as a “Selling Holder” in the
Prospectus dated [date] or in amendments or supplements thereto, and that the
number of shares of Common Stock transferred equals the number of shares of
Common Stock listed in such Prospectus as amended or supplemented opposite such
owner’s name.

 

Dated:

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

By:

 

 

 

(Authorized Signature)

 

C-1

--------------------------------------------------------------------------------